DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 2, 6, 14 and 20 are objected to because of the following informalities: 
In Claim 1, line 5, the phrase “for example an LED” should be changed to – an LED --.
In Claim 2, lines 6 and 7, the phrase “for example a photodiode, a phototransistor and/or a light dependent resistor” should be changed to – a photodiode, a phototransistor or a light dependent resistor --.
In Claim 6, line 4, the phrase “for example, decode” should be changed to – to decode --.
for example wherein the wireless communication device” should be changed to – wherein the wireless communication device --.
In Claim 14, line 17, the phrase “for example wherein the wireless communication device” should be changed to – wherein the wireless communication device --.
In Claim 20, line 17, the phrase “The portable server as claimed in claim 5” should be changed to – The portable server as claimed in claim 6 --.
 Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
4.	Claims 5 and 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,993,084 (Macrae). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 5 and 21-23 of the instant application are encompassed by claims 1-19 of US Patent No. 10,993,084 (Macrae).
Instant Application 17/441,469 (Claims 5 and 23)
US Patent No. 10,993,084 (Claims 1 and 16)
        A portable server for wirelessly distributing content to a plurality of clients in an aircraft, comprising:
        a memory or data store for storing content;

A portable server for use in a system for wirelessly distributing content to a plurality of clients in a local area which is defined by or within 
         storage for storing content (i.e., Claims 1 and 16 of US Patent No. 10,993,084);
a wireless content transceiver for wireless communication with one or more of the clients located within the aircraft for wireless distribution of at least some of the stored content from the portable server to one or more of the clients; and


         a wireless transceiver for wireless communication with one or more of the clients for wireless distribution of at least some of the stored content to one or more of the clients (i.e., see Claims 1 and 16 of US Patent No. 10,993,084); and

       a wireless communication device which is configured to operate independently of the wireless content transceiver and which is configured to 

and for wireless communication with at least one other portable server;
       a processing resource for controlling the wireless transceiver for wireless  distribution of content to one or more of the clients and for wireless communication with at least one other portable server (i.e., see Claims 1 and 16 of US Patent No. 10,993,084).


	Regarding claim 21, as similarly described above, Macrae discloses the portable server system for wirelessly distributing content to a plurality of clients in an aircraft, the portable server system comprising: a portable server; and the one or more further wireless communication devices located within, and mounted to, the aircraft (i.e., see Claims 16-18 of US Patent No. 10,993,084).
	Regarding claim 22, as similarly described above, Macrae discloses the portable server system for wirelessly distributing content to a plurality of clients .

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Pub. No.: US 2009/0202241), cited by applicant.
Regarding claim 1, referring to Figure 5, Yu et al teaches an electrical-to-optical converter apparatus (i.e., optical transceiver system 122, Fig. 5) for use in electrically isolating a portable server from a system of an aircraft, comprising: 
an electrical input signal terminal (i.e., electrical input signal terminal 122A of the optical transceiver 122 for receiving electrical communication signal 140A, Fig. 5) for connection to an electrical output signal terminal (i.e., electrical output signal terminal of switching system 321 and server system 310, Fig. 5) of a system of the aircraft; and 
an electrical-to-optical converter device (i.e., optical transceiver system 122, Fig. 5) , an LED, connected electrically to the electrical input signal terminal, wherein the electrical-to-optical converter device is configured so as to convert an input electrical signal received at the electrical input signal terminal into an optical signal which is representative of the input electrical signal (i.e., Figure 5, page 6, paragraphs [0056]-[0059], page 7, paragraphs [0060]-[0065], and page 14, paragraph [0111]).
Regarding claim 2, referring to Figure 5, Yu et al teaches an optical-to-electrical converter apparatus (i.e., optical transceiver system 126, Fig. 5) for use in electrically isolating a portable server from a system of an aircraft, the optical-
an electrical output signal terminal (i.e., electrical output signal terminal 126A, Fig. 5) for connection to a portable server for use in the aircraft; and 
an optical-to-electrical converter device (i.e., optical transceiver system 126, Fig. 5) , a photodiode, a phototransistor or a light dependent resistor, connected electrically to the electrical output signal terminal, wherein the optical-to-electrical converter device is configured so as to convert a received optical signal into an output electrical signal which is representative of the optical signal and to transmit the output electrical signal to the electrical output signal terminal (i.e., ., Figure 5, page 6, paragraphs [0056]-[0059], page 7, paragraphs [0060]-[0065], and page 14, paragraph [0111]).
Regarding claims 3 and 4, referring to Figure 5, Yu et al teaches an optical isolator system for use in electrically isolating a portable server from a system of an aircraft, the optical isolator system comprising: 
an electrical-to-optical converter apparatus (i.e., optical transceiver system 122, Fig. 5) for receiving an input electrical signal from the system of the aircraft and converting the input electrical signal into an optical signal which is representative of the input electrical signal; and 
.

6.	Claims 5 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greig et al (Pub. No.: US 2017/0310543), cited by applicant.
Regarding claims 5 and 23, referring to Figures 1-3, Greig et al teaches portable server (i.e., wireless access point 2, Figs. 1-3) for wirelessly distributing content to a plurality of clients (i.e., clients 8, 10, 12, Figs. 1-3) in an aircraft (i.e., aircraft 1, Figs. 1-3), comprising:
a memory (i.e. memory 33, Figs. 1-3) or data store for storing content;
a wireless content transceiver (i.e., wireless access point 2, Figs. 1-3) for wireless communication with one or more of the clients located within the aircraft for wireless distribution of at least some of the stored content from the portable server to one or more of the clients; and

   	Regarding claim 21, Greig et al further teaches the portable server system for wirelessly distributing content to a plurality of clients in an aircraft, the portable server system comprising: a portable server; and the one or more further wireless communication devices located within, and mounted to, the aircraft (i.e., Figs. 1-3).
	Regarding claim 22,  Greig et al further teaches the portable server system for wirelessly distributing content to a plurality of clients in an aircraft, the portable server system comprising: a plurality of portable servers; and a plurality of further wireless communication devices located within, and mounted to, the aircraft, each further wireless communication device corresponding to one of the portable servers, wherein the wireless communication device of each portable server is configured to operate independently of the wireless content transceiver of the same portable server and is configured to wirelessly receive information .

Allowable Subject Matter
7.	Claims 6-9, 11, 12, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection above.

                                                       Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hansen et al (US Patent No. 10,644,785) discloses wireless distribution of aircraft data and/or avionics parameters and/or control commands between a standardized aircraft interface point and other systems.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is 
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636